Citation Nr: 1428383	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-45 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to reinstatement of compensation benefits at an earlier effective date than March [redacted], 2007 due to release of fugitive felon status. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active military service from November 1973 to November 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. An April 2014 Board videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).

The Virtual VA paperless claims processing system and Veterans Benefits Management System (VBMS) both contained documents regarding this appeal, duly considered in the RO's adjudication of this matter pursuant to an August 2013 Supplemental Statement of the Case (SSOC). Also part of Virtual VA were multiple irrelevant documents and several relevant rating decisions, which were duplicates of documents contained in the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Remand is required to attempt to obtain records related to the issue on appeal.  

A Veteran who is otherwise eligible for a benefit may not be paid or otherwise provided such benefit for any period during which such Veteran is a fugitive felon. 38 U.S.C.A. § 5313B (West 2002 & Supp. 2013); 38 C.F.R. § 3.665(n)(1) (2013).  A fugitive felon is a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2).  A felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n)(3). 

Here, the Veteran's VA benefits were retroactively terminated as of December [redacted], 2001 (the effective date of the provisions precluding compensation for fugitive felons), upon the RO determining that the Veteran had an outstanding 1999 warrant for violation of probation from a 1985 criminal offense in the State of Georgia. The RO notified the Veteran in April 2004 of the outstanding warrant, and he ultimately successfully undertook legal action to have the warrant formally dismissed on March [redacted], 2007. The RO thereupon resumed disbursement of VA benefits effective March [redacted], 2007, based on release of fugitive felon status. 

The Veteran asserts that the proper effective date for resuming his VA benefits is May [redacted], 2005, the date that the warrant expired. He notes that the ultimate court dismissal of the warrant in March 2007 was due to the fact that it had expired, and that because it had no binding effect from May [redacted], 2005 onwards, compensation should resume from this earlier date. The Board reserves reaching the merits of the aforementioned argument at this time, observing only that there are established adjudicative procedures for resumption of benefits after fugitive felon status ends. See VA Adjudication Procedure Manual, M21-1R, X.16.1.e (Nov. 22, 2011). 

Preliminarily, however, the Board notes that the claims file lacks information on the basis for the warrant.  It isn't clear if the underlying charge was felony or a high misdemeanor under Georgia law.  Because this issue clearly bears upon the proper application of the laws against compensating fugitive felons, per se, a records inquiry is warranted into the original conviction.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate division of the Fulton County Superior Court, State of Georgia, and obtain documentation clarifying whether the Veteran's November 1985 criminal conviction (from which the 1999 probation violation later stemmed) was a felony conviction under Georgia law, or instead a misdemeanor.

2. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

